UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MONICA PROSPER,
                                                                 :
                                      Plaintiff,                 :   18-CV-2890 (MKV) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
THOMSON REUTERS (GRC) INC.,                                      :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ February 18, 2020 joint status letter. (ECF 90).

Plaintiff shall produce all remaining responsive documents by March 5, 2020. If, by March 5,

2020, Plaintiff fails to complete her document production or to provide a response that no

further responsive documents are in her possession, custody, or control, Defendant may make

an appropriate motion at that time.

         By March 9, 2020, the parties shall file a joint status letter indicating (1) the status of

any remaining discovery, including whether Defendant intends on filing any motion related to

Plaintiff’s non-production of documents; (2) whether the parties intend on filing any dispositive

motions; and (3) whether the parties wish to consent to magistrate judge jurisdiction for all

purposes. At the February 5, 2020 status conference, Plaintiff’s counsel was ordered to submit

an ex parte letter to Chambers via email by February 18, 2020. (ECF 89). To date, none has been

received. Accordingly, Plaintiff’s counsel shall email the ex parte letter to Chambers by Monday,
February 24, 2020.

      SO ORDERED.

                                s/ Ona T. Wang
Dated: February 20, 2020                   Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
